Title: To Alexander Hamilton from William Willcocks, 14 August 1799
From: Willcocks, William
To: Hamilton, Alexander


Head Quarters, Broncks [New York], August 14, 1799. States that in the absence of Colonel William S. Smith he commands the regiment. Asks what procedures to use in filling out payrolls. States that the officers “complain heavily” of the delay in receiving their pay. Adds that the men, who are “next to a state of mutiny,” are stealing vegetables, and because of a lack of “platters or trenchers, bowls and dishes,” they either “eat their provisions like dogs, on the ground” or hire utensils. Complains that the regiment, though entitled to “three Marquis,” has only one. Believes that “some Arrangements are universally known to be so dilitory—erronious—or deficient, that the confidence of application is lost, in any other channel than ‘thro’ you.”
